memorandum bx the court.
When the 155 pieces were rejected, as they properly were, it was tlie duty of the plaintiff to replace the same, and there was no obligation upon the defendant to pay for the rejected material.
The 153 pieces in excess of the contract did not impose a liability upon the Government.
Calling for approximately 75,000 yards, the plaintiff could not require the Government to take 9,388 yards additional as “ overrun.” See Moore v. United States, 196 U. S. 157.
The release executed by the plaintiff is comprehensive so far as the contract therein mentioned is concerned.
The petition should be dismissed, and it is so ordered.